DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/22 has been entered.
 
Applicant argues that the cited references alone or in combination do not teach scale up a first portion of the image by a specified range based on the specified distance; scale down a second portion of the image by the specified range based on the specified distance; and display the image on the active area based on the scaled-up first portion or the scaled-down second portion. The examiner disagrees.

Hyatt (US 20120188245)  does not teach wherein the at least one processor is configured to: scale up a first portion of the image by a specified range based on the specified distance; scale down a second portion of the image by the specified range based on the specified distance; and display the image on the active area based on the scaled-up first portion or the scaled-down second portion.

Onuki (US 20020097324) teaches the following:

FIG. 30 is a graph showing the correlation CR between the first and second image signals which wherein a line CRH shows correlation while shifting relative position between the two images in the horizontal direction by the shift amount of STH (between -3 and +3 pixel distances), and a line CRV shows correlation while shifting relative position between the two images in the vertical direction by the shift amount of STV (between -3- and +3-pixel distances) [0425]. Note that pixel shifting operation is displayed on display means [0566].
It would have been obvious to one of ordinary skill in the art before the effective fling date of this application to combine Hyatt’s display device with Onuki’s correlation of image signals (Fig. 30), the use of which helps achieve image stabilization function and obtain a high-resolution image as taught by Onuki.
As to the new claim limitations, the scale up of the first potion of the image comprises increasing a number of pixels for displaying the first portion of the image, wherein the scale down of the second portion of the image comprises reducing a number of pixels for displaying the second portion of the image, applicant arguments are moot. See the rejection below.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-3, 6, 8-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (US 20120188245) in view of Onuki (US 20020097324) and Hamon US (20010030657).



Regarding claims 1 and 9, Hyatt (US 20120188245) teaches an electronic device, comprising ([0029], FIG. 1, a display device 100): a display(FIG. 3(126),  a display 126); a display driver IC (120, 124) configured to drive the display(126) ([0030], FIG. 3 illustrates a block diagram of the drive electronics 106 of the display device 100, wherein drive electronics 106 include a central processing unit (CPU) 120, a display controller 124, and a display 126); and  at least one processor operationally connected with the display (126) and the display driver IC(120, 124) (Fig. 3 (120, 124, 126), [0030], drive electronics 106 include a central processing unit (CPU) 120, a display controller 124, , and a display 126, [0010], a processor configured to read in an image having a first resolution), wherein the display driver IC (120, 124) moves a display location of one or more pixel data corresponding to an image associated with at least one application from a specified point by a specified distance on an active area of the display ([0030], drive electronics 106 include a central processing unit (CPU) 120, a display controller 124, and a display 126, [0018], FIG. 7 illustrates the portion of an image and the shifting of physical pixels to display four pixels,  each in a unique location [0037], wherein display 126 may start with the physical pixel 159 in a first position 160, then shift to the right to the second position 162, then down for the third position 164 and finally to the left to the fourth position 166),  and wherein the at least one processor is configured to: ([0010], a processor configured to read in an image having a first resolution). 

Hyatt does not teach wherein the at least one processor is configured to: scale up a first portion of the image by a specified range based on the specified distance; scale down a second portion of the image by the specified range based on the specified distance; and display the image on the active area based on the scaled-up first portion or the scaled-down second portion.

Onuki (US 20020097324) teaches the following:

FIG. 30 is a graph showing the correlation CR between the first and second image signals which wherein a line CRH shows correlation while shifting relative position between the two images in the horizontal direction by the shift amount of STH (between -3- and +3-pixel distances), and a line CRV shows correlation while shifting relative position between the two images in the vertical direction by the shift amount of STV (between -3 and +3 pixel distances) [0425]. Note that pixel shifting operation is displayed on display means [0566].
It would have been obvious to one of ordinary skill in the art before the effective fling date of this application to combine Hyatt’s display device with Onuki’s correlation of image signals (Fig. 30), the use of which helps achieve image stabilization function and obtain a high-resolution image as taught by Onuki.

Hyatt does not teach the scale up of the first potion of the image comprises increasing a number of pixels for displaying the first portion of the image, wherein the scale down of the second portion of the image comprises reducing a number of pixels for displaying the second portion of the image.
Hamon US (20010030657) teaches a mechanically separate interface module 140 contains various video signal processing components including scaler circuit 150 for changing the pixel resolution of a digitally encoded image [0024]. Note that resolution is defined as number of pixels per unit area and changing the resolution means changing the number of pixels per area.

It would have been obvious to one of ordinary skill in the art before the effective fling date of this application to combine Hyatt’s display device with Hamon’s scale circuit 150, the use of which helps provide both flexibility in the functionality that can be provided and in the components that can be used as taught by Hamon.

Regarding claim 2, Hyatt teaches the at least one  processor is configured to: specify at least a portion of an opposite side of a direction where the display location of the pixel data moves as the first portion([0010], a processor configured to read in an image having a first resolution, [0018], FIG. 7 illustrates the portion of an image and the shifting of physical pixels to display four pixels, each in a unique location [0037], wherein display 126 may start with the physical pixel 159 in a first position 160, then shift to the right to the second position 162, then down for the third position 164 and finally to the left to the fourth position 166); and specify at least a portion of the direction where the display location of the pixel data moves as the second portion ([0018], FIG. 7 illustrates the portion of an image and the shifting of physical pixels to display four pixels,  each in a unique location [0037], wherein display 126 may start with the physical pixel 159 in a first position 160, then shift to the right to the second position 162, then down for the third position 164 and finally to the left to the fourth position 166).

Regarding claims 3 and 10, Hyatt does not teach the at least one processor is configured to: perform up-scale applying pixel copy or pixel interpolation on the first portion; and perform down-scale applying pixel truncation on the second portion. 

Onuki teaches that pixels expressed by black dots in IMG2(u, v) are the same values as pixels in the images IG21(i, j) and IG22(i, j), and the pixels shown by white dots are interpolated with averages of the values of the neighboring four pixels (at edge, two or three pixels, instead of four pixels) [0214], wherein referring to FIG. 32, it illustrates the maximum shift amounts in the horizontal and vertical directions, STHmax and STVmax, are -0.7 and -0.3, respectively [0430].

It would have been obvious to one of ordinary skill in the art before the effective fling date of this application to combine Hyatt’s display device with Onuki’s interpolation with respect to the number of pixels, the use of which helps achieve image stabilization function and obtain a high-resolution image as taught by Onuki.

Regarding claims 6 and 13, Hyatt does not teach the specified distance is set based on at least one of a luminance of the image, a temperature of the electronic device, or color strength of the image.

Onuki teaches that in the four exposure operations of image sensing device IMS in the pixel shifting operation, exposure times suitable for respective lluminance groups are used [0325].
It would have been obvious to one of ordinary skill in the art before the effective fling date of this application to combine Hyatt’s display device with Onuki’s’ shifting operation with respect to luminance, the use of which helps achieve image stabilization function and obtain a high-resolution image as taught by Onuki.

Regarding claims 8 and 15,  Hyatt teaches  the display driver IC is configured to: divide the image into a plurality of areas including a first area and a second area (see Fig. 7, which illustrates the portion of an image and the shifting of physical pixels to display four pixels, each in a unique location, [0037], the four pixels of the image 146 are mapped to four different planes 160, 162, 164); move a display location of pixel data of the first area by a first distance area ([0018], FIG. 7 illustrates the portion of an image and the shifting of physical pixels to display four pixels, each in a unique location [0037], wherein display 126 may start with the physical pixel 159 in a first position 160, then shift to the right to the second position 162, then down for the third position 164 and finally to the left to the fourth position 166); move a display location of pixel data of the second area by a second distance ([0018], FIG. 7 illustrates the portion of an image and the shifting of physical pixels to display four pixels, each in a unique location [0037], wherein display 126 may start with the physical pixel 159 in a first position 160, then shift to the right to the second position 162, then down for the third position 164 and finally to the left to the fourth position 166); and display the image on the active area based on the moved first area and the moved second area ([0037], one physical pixel 159 may serve as four pixels of the image 146),
. 

5.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (US 20120188245) in view of Onuki (US 20020097324) and Hamon US (20010030657). further in view of Lim et al (US 20040057619).

Regarding claims 4 and 11, Hyatt (as modified by Onuki and Hamon) does not teach the at least one processor is configured to: scale up the first portion to a border of the active area to fill an empty portion on the active area as the display location of the pixel data moves; and scale down the second portion to a border of the active area to remove a cropped portion on the active area as the display location of the pixel data moves.

Lim et al (US 20040057619) teach the following:
The image correction part 1280 performs a function of filling specified pixels in an empty region of the image without a pixel generated by the skew correction [0138]. When the median filtering operation is performed, an erroneously classified character region caused by an image rim or noise is removed. After the median filtering operation is performed and then the erroneously classified character region is removed, an interpolation operation for horizontal and vertical pixels of the median-filtered image is performed and a size of the image is extended at step 1535 [0195].

It would have been obvious to one of ordinary skill in the art before the effective fling date of this application to combine Hyatt’s display device (as modified by Onuki and Hamon) with Lim’s image correction part 1280 along with filtering operation, the use of which helps to more efficiently recognize a character image from an image or picture screen by means of a device having an image processing function as taught by Lim et al.

6.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (US 20120188245) in view of Onuki (US 20020097324) and Hamon US (20010030657) further in view of Faulkner et al (US 20060061658).

Regarding claims 7 and 14, Hyatt (as modified by Onuki and Hamon) teaches the display driver IC moves by the specified distance in the same direction as a direction where the display location of the pixel data moves, when the display location of the image moves ([0018], FIG. 7 illustrates the portion of an image and the shifting of physical pixels to display four pixels, each in a unique location).
Hyatt (as modified by Onuki and Hamon) does not teach the display driver IC generates a making portion hiding at least a portion of the image on an edge portion adjacent to a border of the display in the image upon the movement, and wherein the masking portion moves by the specified distance in the same direction as a direction where the display location of the pixel data moves, when the display location of the image moves
Faulkner et al (US 20060061658) teach video processing wherein edges of the video image not being aligned with the edge of the display area of a display device such that the image being shifted relative to the display device, wherein edges, which may be rapidly changing in position, are kept hidden from view by means of the addition of a border area between the images edge and the display area of a display device [0018].
It would have been obvious to one of ordinary skill in the art before the effective fling date of this application to combine Hyatt’s display device ((as modified by Onuki and Hamon) with Faulkner’s video processing, the use of which helps reduce or eliminate the offset of successive images caused by undesired motion as taught by Faulkner et al.

7.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (US 20120188245) in view of Onuki (US 20020097324) and Hamon US (20010030657) further in view Nomura et al (US 20050244050). 
Regarding claims 5 and 12, Hyatt does not teach the display driver IC is configured to: represent an edge portion adjacent to a border of the display. 
Onuki (US 20020097324) teaches the following:
FIG. 13 is a view for explaining an image synthesis method in which pixels expressed by black dots in IMG2(u, v) are the same values as pixels in the images IG21(i, j) and IG22(i, j), and the pixels shown by white dots are interpolated with averages of the values of the neighboring four pixels (at edge, two or three pixels, instead of four pixels) [0214].
It would have been obvious to one of ordinary skill in the art before the effective fling date of this application to combine Hyatt’s display device with Onuki’s interpolation with respect to number of pixels, the use of which helps achieve image stabilization function and obtain a high-resolution image as taught by Onuki.

Hyatt (as modified by Onuki and Hamon) does not teach the display driver IC is configured to: represent an edge portion adjacent to a border of the display in the image in three dimensions upon the movement.
Nomura et al (US 20050244050) teach that that “Border display” in FIG. 4A refers to whether a border image is displayed or not around the three-dimensional image data [0134], wherein the three-dimensional image data 3 may be any of still-image data and moving-image data [0085].
It would have been obvious to one of ordinary skill in the art before the effective fling date of this application to combine Hyatt’s display device (as modified by Onuki’s and Hamon) with Nomura’s three-dimensional displays features, the use of which helps attain versatility of image data for three-dimensional display as taught by Nomura et al. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             August 23, 2022